ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the prior art of record fails to disclose or suggest a photonic accelerator including the limitation “an analog memory configured to generate one or more voltage signals; a photonic element-wise matrix multiplication circuit coupled to the coherent light source and the analog memory” in addition to other limitations recited therein.

Claims 2-7 are allowed by virtue of their dependency from claim 1.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a neural network including the limitation “an analog memory configured to generate one or more voltage signals; a photonic element-wise matrix multiplication circuit coupled to the coherent light source and the analog memory” in addition to other limitations recited therein.

Claims 9-14 are allowed by virtue of their dependency from claim 8.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “generating, using an analog memory, one or more voltage signals; receiving, at a photonic element-wise matrix multiplication circuit, the one or more voltage signals from the analog memory; modulating, using the photonic element-wise matrix multiplication circuit, the one or more light signals responsive to the one or more voltage signals, the one or more light signals corresponding to one or more wavelength-values” in addition to other limitations recited therein.

Claims 16-20 are allowed by virtue of their dependency from claim 15.

Claim 21 is allowed because the prior art of record fails to disclose or suggest a photonic element-wise matrix multiplication circuit including the limitation “receive one or more voltage signals from an analog memory; modulate one or more light signals responsive to the one or more voltage signals, the modulated one or more light signals having one or more wavelengths having one or more wavelength-values; perform integration on the one or more wavelength-values of the modulated one or more light signals; and generate an analog electrical signal corresponding to the integrated one or more wavelength-values of the modulated one or more light signals” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842